         Case 2:20-cv-00102-SWS Document 16 Filed 09/03/20 Page 1 of 1
                                                                                         FILED



                    IN THE UNITED STATES DISTRICT COURT
                                                                                      4:01 pm, 9/3/20
                             FOR THE DISTRICT OF WYOMING
                                                                                  Margaret Botkins
                                                                                   Clerk of Court


 UNITED HERITAGE CO. LTD,

                Plaintiff,
        vs.                                        Case No. 2:20-CV-102-SWS

 GARY SHIRNYAN, also known as
 Igor Seyranov,

                Defendant.

                              CLERK’S ENTRY OF DEFAULT

       Plaintiff requests an entry of default under Fed. R. Civ. P. 55(a) against Defendant Gary

Shirnyan. Proof of service has been shown in the record, and Defendant Gary Shirnyan has

failed to timely answer or otherwise defend against the allegations as required by Fed. R. Civ. P.

12(a)(1)(A)(i). Therefore, an entry of default is appropriate.


       DEFAULT IS HEREBY ENTERED against Defendant Gary Shirnyan pursuant to Fed.

R. Civ. P. 55(a).


       DATED: September 3, 2020.


                                       Margaret Botkins,
                                                Court
                                       Clerk of Court


                                 By:
                                 By:
                                       Deputy Clerk
